61 N.Y.2d 716 (1984)
Patrick W. Vance et al., Appellants,
v.
Century Apartments Associates et al., Respondents.
Court of Appeals of the State of New York.
Argued December 13, 1983.
Decided January 12, 1984.
Menachem J. Kastner and Mark Abramowitz for appellants.
Robert D. Goldstein and Jeffrey R. Metz for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur in memorandum.
*717MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
Under the provisions of the new section 226-b of the Real Property Law, whose provisions are expressly applicable to *718 all pending actions and proceedings, release from the lease is the sole remedy of a tenant where the landlord has unreasonably withheld consent to the tenant's request to assign the lease. Without deciding the reasonableness of the defendants landlords' refusal to consent to the attempted assignment, we note that plaintiffs tenants have accepted defendants' offer to be released from the lease and, therefore, they have received all the relief the Real Property Law provides.
We have considered plaintiffs' other claims and find them to be without merit.
Order affirmed, etc.